Citation Nr: 1048313	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for a lumbar spine disability, to include degenerative 
disc disease (DDD) at L5-S1.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative joint disease (DJD) of the right 
knee.

4.  Entitlement to an initial disability evaluation in excess of 
10 percent for DJD of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and C. M.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to June 
1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 RO decision which, in part, 
granted service connection for the Veteran's low back and 
bilateral knee disabilities, and a March 2007 decision which, in 
part, denied service connection for bilateral pes planus.  

In July 2010, the Veteran provided testimony in a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
Veteran's VA claims file.

The issues of entitlement to increased disability ratings for the 
Veteran's low back and bilateral knee disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Veteran will be notified if further action on his part 
is required.






FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran currently suffers from bilateral pes planus that is the 
result of a disease or injury in active duty service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim of 
service connection for bilateral pes planus.  The Veteran must 
not assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Duties to Notify

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 
2002).  Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial 
adjudication of the Veteran's claim, a letter dated in December 
2006, fully satisfied the duty to notify provisions of VCAA.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Since the Board has 
concluded that the preponderance of the evidence is against the 
claim, any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no further 
notice is needed.  See Dingess/Hartman, supra.  

As there is no indication that there exists any evidence, which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice is not required where there is 
no reasonable possibility that additional development will aid 
the Veteran].  

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.  

Duties to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to his claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the Veteran participated in a VA examination in January 2007 
and the results from that examination have been included in the 
claims file for review.  The examination involved a review of the 
claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The Veteran has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.  

II.  The Merits of the Claims

Governing Law and Regulations

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  



Analysis

At the Travel Board hearing in July 2010, the Veteran testified 
that he was treated for pes planus on several occasions during 
service, but said that "being a soldier, if it's not broken or 
cut off, it was pretty much you're okay" and that he just dealt 
with it as best he could.  He also testified that he was treated 
at a private hospital after service, but was told that those 
records were no longer available.  

Concerning the Veteran's testimony, while he is competent to 
provide evidence concerning symptoms he has experienced, any such 
assertions must be weighed against other contradictory statements 
of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints].  

In this regard, the Veteran's service treatment records showed no 
complaints, treatment, abnormalities or diagnosis for pes planus.  
The service records showed that the Veteran was seen on numerous 
occasions for various maladies, including small bunions and 
callouses on his feet in February 1980, and fungal infection of 
the feet in March 1982.  However, the service records are 
completely silent for any reported foot problems associated with 
pes planus.  Further, a periodic examination in January 1986, 
showed the Veteran's feet were normal.  

The evidentiary record also includes medical records from three 
private healthcare providers, including P. H., showing treatment 
primarily for low back and bilateral knee problems from 1992 to 
2005.  These records are completely silent for any complaints, 
findings or abnormalities referable to any foot problems or pes 
planus.  

VA outpatient treatment notes showed that the Veteran was seen 
for a knot on the outer aspect of his left foot and a wart on the 
inner aspect of the right foot in June 2000, and for ingrown 
toenails, bilaterally, in March 2004.  However, the reports did 
not include any findings or assessment of pes planus.  The 
Veteran was seen for left mid-foot pain in June 2005, at which 
time he denied any prior treatment.  X-ray studies revealed 
moderate bilateral hallux valgus, left greater than right, with 
associated bilateral bunions and tailor bunions.  Subsequent 
podiatry notes in October 2005 and January 2006, include 
diagnosis of bilateral pes planus, and the Veteran was fitted 
with orthotic inserts.  When seen by VA in August 2006, the 
Veteran reported that he had not been wearing his orthotics as 
instructed and preferred not to wear shoes.  He admitted that his 
feet felt better with the orthotics but said that they still 
hurt.  

On VA examination in January 2007, the examiner indicated that 
the claims file was reviewed and included a description of the 
Veteran's complaints and the clinical findings on examination.  
The diagnoses including hallux valgus and osteoarthritis of both 
feet, and flat feet - not found.  

In this case, contrary to the Veteran's testimony, there is no 
evidence of any complaints, treatment, abnormalities or diagnosis 
for pes planus in service or until nearly two decades after his 
discharge from service.  While the Veteran now claims that he was 
treated specifically for bilateral pes planus in service and at a 
private hospital a few years after service, he made no mention of 
any such problems on his original application for VA compensation 
benefits, received in February 2004.  In fact, the Veteran never 
mentioned any problems with pes planus until he was diagnosed by 
VA podiatry in October 2005.  Furthermore, while the Veteran 
testified that he was told by personnel at P. H. that his alleged 
treatment records from 1989 were no longer on file, VA obtained 
records from that facility in connection with his claim for a 
knee disability in April 2004, dating back to 1992.  It should be 
noted that the Veteran only authorized VA to obtain records from 
that facility from 1992.  

That the Veteran would suffer from chronic pes planus since 
service, but fail to mention that disability when filing his 
original claim with VA in 2004, or at any time prior to the VA 
diagnosis in October 2005, is not believable or credible and 
reflects negatively on his ability to provide accurate or 
reliable information.  


While there is conflicting medical evidence as to whether the 
Veteran currently suffers from pes planus, there is no competent 
medical evidence that even remotely suggests that it is related 
in any way to service.  As the Board finds that the Veteran is 
not a reliable historian or credible, VA has no further duty to 
assist, vis-à-vis, to determine the appropriate diagnosis.  See 
Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  The issue in this 
case does not involve a simple diagnosis; therefore, the Veteran 
is not competent to provide more than simple medical 
observations.  The Veteran's pes planus may not be diagnosed via 
lay observation alone, and he is not shown to have the expertise 
to provide a complex medical opinion regarding the etiology of 
his current foot problems.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Under the circumstances, the Board finds that the Veteran's 
belief that he has pes planus, which is related to service, to be 
of little probative value.  Buchanan v. Nicholson, supra; Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how sincere, is 
not probative of a nexus to service).  

Inasmuch as there is no credible evidence of pes planus in 
service or until many years after service, and no medical 
evidence relating any current disorder to service, the Board 
finds no basis for a favorable disposition of the claim.  
Accordingly, the appeal is denied.  

ORDER

Entitlement to service connection for bilateral pes planus is 
denied.  


REMAND

Concerning the claims of entitlement to increased disability 
ratings for the Veteran's low back and bilateral knee 
disabilities, the Board finds that additional development is 
necessary prior to further appellate review.  

The Veteran contends that his low back and bilateral knee 
disabilities have worsened since his last VA examination and 
believes that the evaluations currently assigned do not 
accurately reflect the severity of the service-connected 
disabilities.  

The Board notes that the most recent VA examination of record was 
conducted nearly four years ago, in January 2007.  Further, as 
the Veteran essentially contends his disabilities have 
progressively worsened, a more contemporary VA examination is 
necessary to determine the extent and severity of his low back 
and bilateral knee disabilities.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994); see also Peters v. Brown, 6 Vet. App. 540, 542 (1994), 
[the duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.]  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the names 
and addresses of all medical care providers 
who treated him for his low back and 
bilateral knee disabilities since July 
2010.  Thereafter, the AMC should obtain 
the medical records from all identified 
treatment sources, including any VA 
treatment records, and associate them with 
the claims folder.  Any response received 
should be associated with the Veteran's 
claims file.

2.  Thereafter, the Veteran should be 
afforded VA orthopedic and neurological 
examinations, with appropriate experts, to 
determine the current severity of his 
bilateral knee and low back disabilities.  
All indicated tests and studies are to be 
performed.  The claims file must be made 
available to the examiners for review, and 
a notation to the effect that this record 
review took place should be included in the 
report.  The examiners should provide a 
response to each question or instruction 
posed, and should comment on the 
reliability of the all clinical findings 
observed.  If the examiners find that it is 
not feasible to answer any question, they 
should so indicate and include an 
explanation.  The orthopedic examiner 
should respond to the following:  

a)  Note any limitation of motion in 
the thoracolumbar spine and each knee.  
Also, tests for stability in each knee 
should be accomplished, and any 
instability should be classified as 
mild, moderate, or severe.  

b)  Indicate whether the lumbosacral 
spine and right and left knee exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should 
be expressed in terms of the degree of 
additional loss of range of motion or 
favorable, intermediate or unfavorable 
ankylosis.  


c)  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbosacral spine or the right and 
left knee are used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss or favorable, 
intermediate or unfavorable ankylosis 
due to pain on use or during flare-
ups.  

The neurological examiner should:  

a)  Identify any neurological 
complaints or findings attributable to 
the lumbar spine, including whether 
there is any bowel or bladder 
impairment related to the low back 
disability, and provide a written 
discussion of the degree of residual 
weakness or sensory disturbances, and 
how it impacts on motor function of 
the lumbar spine.  

b)  Note whether any intervertebral 
disc syndrome that may be present 
results in incapacitating episodes and 
indicate the total duration of any of 
these episodes.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claims.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).  



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


